                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ILANA FARAR, et al.,                              Case No. 14-cv-04601-WHO
                                                         Plaintiffs,
                                   8
                                                                                           PHASE I VERDICT FORM
                                                 v.
                                   9

                                  10     BAYER AG, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   We the jury, unanimously find as follows on the questions submitted to us:

                                  14

                                  15   Question No. 1.

                                  16   Did plaintiffs prove that the Challenged Statements (support for heart health, support for

                                  17   immunity, support for physical energy) are false, misleading or deceptive?

                                  18   Support for heart health:         Yes ___    No ___

                                  19   Support for immunity:             Yes ___    No ___

                                  20   Support for physical energy: Yes ___         No ___

                                  21   Answer yes or no as to each Challenged Statement.

                                  22   If you answered yes as to any Challenged Statement, proceed to Question 2, on page 2.

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1   Question No. 2.

                                   2   Did plaintiffs prove that they relied on the Challenged Statements in connection with their

                                   3   respective purchase of the One A Day Products?

                                   4   As to Plaintiff Farar:        Yes ___        No ___

                                   5   As to Plaintiff Lopez:        Yes ___        No ___

                                   6   As to Plaintiff Cosgrove:     Yes ___        No ___

                                   7   Answer yes or no as to each plaintiff.

                                   8   If you answered yes as to any plaintiff, proceed to Question 3.

                                   9

                                  10   Question No. 3.

                                  11   Did plaintiff Lopez prove that defendants violated Florida’s Misleading Advertising Law?

                                  12
Northern District of California
 United States District Court




                                  13   Yes ___ No ___

                                  14

                                  15   Please ensure that you have complied with the instructions in this form and answered all questions

                                  16   that these instructions directed you to complete. Then please have the foreperson sign and date

                                  17   this form below. After signing the form, please notify the Courtroom Deputy that a verdict has

                                  18   been reached.

                                  19

                                  20   Date: ______________________________, 2019

                                  21

                                  22
                                                                                                   Foreperson
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
